Citation Nr: 0529661	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-11 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for left knee 
prepatellar bursitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
spondylolisthesis at L5-S1, claimed as low back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for left knee prepatellar 
bursitis.  In that decision, the RO also determined that no 
new and material evidence had been submitted to reopen the 
previously denied claim of entitlement to service connection 
for spondylolisthesis at L5-S1.

The claim of entitlement to service connection for left knee 
prepatellar bursitis is addressed in the Remand portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


FINDINGS OF FACT

1.  Service connection for spondylolisthesis at L5-S1, 
claimed as low back injury, was denied in a May 1977 rating 
determination.  The veteran was notified of the decision in 
June 1977, and an appeal of the decision was not initiated.  

2.  Since the May 1977 rating determination, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for spondylolisthesis at L5-S1, which is 
neither cumulative nor redundant, and which is, by itself or 
in combination with other evidence, so significant that is 
must be considered in order to fairly decide the merits of 
the claim, has not been received.  




CONCLUSIONS OF LAW

1.  The May 1977 RO rating determination denying service 
connection for spondylolisthesis at L5-S1 is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2005).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
spondylolisthesis at L5-S1, claimed as low back disability, 
and the claim may not be reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that at the veteran's 
enlistment examination in December 1956, clinical evaluation 
of the spine was normal.  In May 1957, the veteran was 
admitted to the hospital with an acute back strain.  From 
December 1957 to May 1959, he was seen for recurrent back 
pain and was prescribed medication.  In March 1958, the 
veteran related that he had been having a mild backache for 
"three plus years" which had gotten worse during the past 
year.  The examiner noted that the veteran's X-rays showed 
grade I spondylolisthesis.  In July 1958, the veteran related 
that he had injured his back diving in 1957.  He was noted to 
have a history of back pain for three years, that had existed 
prior to service.  

From May to June 1959, the veteran was admitted to the 
hospital complaining of a chronically painful back, among 
other things.  X-rays of the veteran's spine showed a gross 
bony defect at the L5-S1 area (i.e., at the junction of the 
5th lumbar vertebra and the 1st sacral segment), with forward 
displacement of the 5th lumbar vertebra.  The examiner noted 
the X-rays showed a definite diagnosis of spondylolisthesis, 
and advised the veteran that this condition was considered 
not acceptable for military service.  The examiner explained 
the congenital nature of spondylolisthesis to the veteran and 
also explained that the condition had existed prior to 
service.  The veteran indicated that he was willing to 
acknowledge that the condition existed prior to service, and 
would waive any assertion of in-service aggravation.  The 
diagnosis was "spondylolisthesis, first degree, L5 on S1."  
The examiner recommended that the veteran be separated from 
service based on the above diagnosis.  

At a medical examination in June 1959, the examiner noted the 
veteran had a history of spondylolisthesis, and indicated 
that he was not qualified for general military service 
because of the condition.  The veteran was subsequently 
honorably discharged from service for a physical disability.  

In March 1977, the veteran submitted a formal claim for 
entitlement to service connection for a dosorder 
characterized as low back pain.  He was afforded a VA 
contract examination in April 1977.  The veteran related that 
in 1957, while in service, he was diving, and heard a pop in 
his back in mid-air.  He stated that when he got out of the 
water he could hardly walk, and that he has had intermittent 
back pain since that time.  The examiner noted that the 
veteran did not have pain at the time of the examination.  X-
rays showed grade I congenital spondylolisthesis at the L5 
vertebra, with defects of pars interarticularis bilaterally.  
The diagnosis was "congenital spondylolisthesis, Grade I, 
intermittently symptomatic, asymptomatic at this time."

In May 1977, the RO denied the veteran's claim and sent the 
veteran a letter dated in June 1977 notifying him of the 
decision.  In support of its decision, the RO indicated that 
the veteran's back problem was considered of congenital 
origin and there was no evidence of aggravation in service, 
other than that which would normally be expected with a 
congenital condition.  The veteran was notified of his 
appellate rights, and did not appeal this decision.

In July 2002, the veteran requested that his back claim be 
reopened.  The RO denied the veteran's attempt to reopen his 
claim in a November 2002 rating determination, stating that 
he had not submitted new and material evidence to show his 
back condition was caused by military service.  

In a July 2003 notice of disagreement (NOD), the veteran's 
representative stated the veteran was not competent to make a 
medical determination that he had spondylolisthesis prior to 
service.  The veteran's representative also attached 
information from the Internet regarding spondylolisthesis 
that identifies various causes for the condition, including 
developmental defects, injury, and trauma.

VA treatment reports dated February 2000 to February 2004 
show the veteran was seen for various conditions.  In October 
2001, the veteran was seen for a backache, and the diagnosis 
was a back strain.  

In an April 2004 Statement of Accredited Representative in 
Appealed Case, VA Form 646, the veteran's representative 
stated that spondylolisthesis is not necessarily a congenital 
defect, and attached information from the Internet from the 
American Academy of Orthopaedic Surgeons, which identifies 
causes of spondylolisthesis, including genetics and overuse.  

The veteran's representative submitted an Informal Hearing 
Presentation to the Board, dated in December 2004, detailing 
arguments in response to the November 2002 rating 
determination.  The representative asserted that the veteran 
has submitted evidence which creates a "reasonable 
possibility that the outcome could be different and that is 
all that is needed [to reopen] this case."  The 
representative referred to the July 2003 NOD, which he argues 
indicated that the veteran was unaware of spondylolisthesis 
prior to his entering the military.  The representative also 
pointed to the information from the Internet attached to the 
NOD, and the information from the American Academy of 
Orthopedic Surgeons regarding spondylolisthesis and its 
potential causes.  He contended that the veteran's military 
occupational specialty (MOS) as a jet engine mechanic in the 
Air Force is the type of occupation which would have caused 
injury or aggravated a pre-existing back condition.  The 
representative argued, that although the veteran agreed to 
his having a pre-existing condition in June 1959, he was not 
qualified as a lay person to offer a medical diagnosis.  He 
also argued, citing judicial precedents, that, even if the 
condition had existed prior to service, strenuous activity 
would have aggravated his pre-existing condition, and that 
there were no findings in service to rebut the presumption of 
aggravation.  


II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth what evidence 
is needed in order to reopen the claim for service connection 
for spondylolisthesis at L5-S1.  In an August 2002 letter, 
the RO effectively informed the veteran of the types of 
evidence needed to substantiate both his claim to reopen and 
his initial claim for service connection, as well as the RO's 
duty to assist him in substantiating his claim under the 
VCAA.  The letter also advised him of the need to submit 
and/or identify evidence to show continuity of his claimed 
conditions since service, such as medical records.

While the August 2002 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s]" to his claim, see 38 C.F.R. § 3.159(b)(1), the 
February 2004 Statement of the Case (SOC) contains the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  All the above notices must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, 19 Vet. App. at 125.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative have identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  For these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on the VA, with no additional benefits flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, supra, at 54.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
There are some disabilities for which service connection may 
be presumed if the disorder is manifested to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  The veteran's 
claimed low back disability, spondylolisthesis, is not one of 
those diseases.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

In denying the veteran's claim in May 1977, the RO determined 
that the veteran's condition was considered of congenital 
origin and that there was no evidence of aggravation in 
service other than that which would normally be expected with 
a congenital condition.

The evidence associated with the claims file at the time of 
the May 1977 rating determination included the veteran's 
service medical records and an April 1977 VA examination.  
The Board notes that in support of the veteran's claim, his 
representative has emphasized an April 1977 written statement 
from the veteran in which he described suffering a back 
injury in a diving accident while on active duty.  The 
representative also pointed to the veteran's MOS as an 
aircraft engine mechanic as an argument that the veteran's 
in-service tasks could have caused an injury or aggravated a 
pre-existing condition.  The Board finds that this evidence 
was associated with the claims file before the May 1977 
rating determination and, therefore, is not new and cannot be 
considered in determining whether sufficient evidence has 
been submitted to reopen the claim.  

Since the May 1977 rating determination, the new evidence 
which has been submitted consists of a July 2003 written 
statement, accepted as an NOD, which states the veteran was 
not competent to make the medical determination that he had 
spondylolisthesis prior to service, and includes information 
from the Internet regarding spondylolisthesis.  Also received 
were VA treatment reports dated February 2000 to February 
2004, which show the veteran was seen for various conditions, 
including back strain.  The evidence of record also contains 
an April 2004 statement by the veteran's representative which 
states that spondylolisthesis is not necessarily a congenital 
defect, and includes information from the American Academy of 
Orthopaedic Surgeons regarding spondylolisthesis and its 
potential causes.  Also received was the Informal Hearing 
Presentation, which details the veteran's arguments in 
response to the November 2002 rating determination.

While the evidence mentioned above constitutes new evidence, 
in that it was not of record at the time of the previous 
decision, the evidence is not material because it does not 
raise a reasonable possibility of substantiating the claim.  
In this regard, while the information from the Internet and 
American Academy of Orthopaedic Surgeons lists causes for 
spondylolisthesis other than genetics, such as injury, 
trauma, and overuse, it is general medical information and 
does not directly apply to the veteran in this case.  
Likewise, while the information regarding spondylolisthesis 
raises the possibility that the veteran's condition was 
caused by something other than genetics, it does not raise a 
reasonable possibility because the evidence of record does 
not contain a competent opinion indicating that the veteran's 
condition was caused by injury, trauma, or overuse.

Thus, the written statements are not material because they do 
not tend to demonstrate that this particular veteran's 
spondylolisthesis is linked to his military service.  The 
Board notes that new and material evidence sufficient to 
reopen this claim would be a medical opinion stating that the 
veteran's spondylolisthesis is causally related to his 
military service, either by direct incurrence therein or by 
aggravation of a pre-service condition.  In addition, noting 
that the RO's August 2002 letter specifically requested 
evidence as to post-service continuity of the back complaints 
noted in service, which ended some 46 years ago, and the 
veteran has not responded on that point, he might also wish 
to address that gap in the record, if he were to again seek 
reopening of his claim.

In reaching the above determination, the Board recognizes the 
argument from the veteran's representative that the veteran 
was not competent to render a medical opinion that he had 
spondylolisthesis before entering service and in the 
alternative, that strenuous activity would have aggravated 
his pre-existing condition during service.  The Board 
respects the representative's right to offer his opinion, but 
he is not deemed competent to present evidence as to 
diagnosis, medical etiology, or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  We do appreciate the 
representative's careful and thorough presentation, at both 
the RO and Board levels.

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for service connection for 
hearing loss.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
attempt to reopen the claim for service connection for 
spondylolisthesis at L5-S1, claimed as low back injury, is 
denied.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for left knee 
prepatellar bursitis.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Review of the record shows that in October 1958 the veteran 
was seen for problems with his left knee.  He complained that 
the previous day his knee had started swelling, and five 
hours later he could not walk.  The veteran indicated that he 
had not been injured and that he had never experienced 
anything like that before.  The prognosis was a swollen left 
knee at the patellar area, but the examiner questioned 
whether the veteran suffered from bursitis.  The veteran was 
diagnosed with bilateral prepatellar bursitis later that same 
month.

From May to June 1959, the veteran was admitted to the 
hospital complaining of "enlarged knee caps," among other 
things.  While in the hospital, he received treatment for his 
bursitis, which included aspiration of fluid and injection of 
medication into his knees.  The veteran was also given 
bilateral casts for ten days, after which time he was allowed 
to move around freely.  After one week of that activity, the 
bursitis did not return, and the veteran's condition was 
considered cured.  When discharged from the hospital, the 
diagnosis was "bursitis, chronic, bilateral, prepatellar, 
cured."  At the veteran's discharge examination in June 
1959, the examiner noted the veteran had bursitis in both 
knees, for which he received adequate treatment, and 
subsequently had no complications or sequelae.  He was 
discharged from service for a back disorder, which is 
addressed elsewhere in the present decision.

In July 2002, the veteran initiated a claim for entitlement 
to service connection for a left knee disability.  The RO 
denied the veteran's claim in a November 2002 rating 
determination, stating the evidence failed to show the 
veteran's knee condition was caused by service and the 
veteran had not provided evidence showing continuity of 
treatment since discharge.  

No medical evidence has been submitted in reference to the 
veteran's knee condition since the June 1959 discharge 
examination report.  The Board notes the veteran has not been 
afforded a Compensation and Pension (C&P) examination in 
conjunction with his knee claim, and finds that a VA 
examination is necessary to determine whether the veteran 
currently has bursitis in his left knee, in light of the in-
service diagnosis indicating chronic disability.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Request that the veteran identify all VA and 
non-VA medical care providers, if any, from whom he 
has received treatment for his knee since he was 
discharged from military service.  If any treatment 
sources are named in this regard, the veteran 
should be advised to submit records of such 
treatment or provide all details needed to obtain 
this evidence and complete any necessary release 
forms.

2.  The veteran should then be scheduled for a VA 
examination in conjunction with his claimed left 
knee prepatellar bursitis.  The claims folder, 
including the service medical records, must be made 
available to the examiner for review in conjunction 
with the examination.

a.  A diagnosis of any currently 
manifested left knee disorder should be 
made and the examiner should render an 
opinion as to whether the condition is 
etiologically related to the veteran's 
military service.  All necessary special 
studies or tests, including X-ray films, 
if necessary, are to be done.

b.  The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a probability 
of less than 50 percent) that any current 
left knee disability is related to the 
veteran's active service.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If it cannot be determined whether the 
veteran currently has a left knee 
disability that is related to his active 
service, on a medical or scientific basis 
and without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


